DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 07/28/2020, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 24-28, 31-35, and 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali (US 2012/0270578), in view of Hong et al (US 2016/0323213).
Regarding Claim 21, Feghali teaches a method (Figs. 3-4), comprising: receiving, by a first messaging application, a message from a second messaging application, the message comprising text content ([0033], Fig. 1, during text messaging session of the system and method described herein, the application for graphical expression is running on sender computing device 101 and a separate copy of the application is running on recipient computing device 103, graphical expression application is a text messaging communication application capable of sending and receiving graphical expressions, [0042-0044], Fig. 4, during Fig. 3, step 304, recipient computing system 103 receives the expression command across network 102 from sender computing system 101);
determining, by the first messaging application, a predefined animation to display with the message ([0045], Fig. 3, step 305, the application running on recipient computing system 103 uses the received expression command to locate and retrieve the specified graphical expression stored on recipient computing device 101 based on the text content ([0055-0056], users can acquire a portfolio of different skills which can be displayed as graphical expressions to other users during the text messaging session (as discussed above) as static graphic images, text, or animations, application users preferably activate these skills to express emotional states to other users); 
displaying the text content within a message bubble of the first messaging application ([0035], Fig. 1, as text messages are sent and received during the text messaging session, they are displayed in real-time on each device display screen); and displaying the predefined animation at least partly outside 
wherein at least a portion of the predefined animation is displayed concurrently with the display of the text content within the message bubble ([0034-0037], Fig. 1, sender computing device 101 and recipient computing device 103 each have a display screen (sender display screen 101D and recipient display screen 103D, respectively) upon which text and/or graphical expression can be displayed during the messaging communication session, when the text messaging application is running, a sender avatar 105S is displayed on one side of sender display screen 101D (e.g., left side of the display screen), recipient avatar 105R is displayed on the other side of sender display screen 101D (e.g., right side of the display screen), both avatars 105S and 105R are preferably displayed on each device screen during the text messaging session),
wherein the message bubble is in a first layer, and the animation is in at least one second layer ([0042], Fig. 4, during text messaging session 401, text messages are conveyed between sender computing device 101 and recipient computing device 103 in a text messaging communication layer 403 according to the text messaging protocol, graphical expression command identifiers are communicated during the same messaging session, but, in one embodiment, are transmitted asynchronously in a graphical expression layer 402 separate from the text messaging communication layer 403 using known messaging communication protocols).  
Feghali fails to teach wherein the predefined animation is displayed in at least one second layer having a different Z- depth than the first layer.
In the same field of endeavor, Hong teaches wherein the predefined animation is displayed in at least one second layer having a different Z- depth than the first layer ([0167-0169], Fig. 10A, receiving terminal 350 may output a transmission/reception message content 1010 as a message display screen which may include message transmission/reception historical information transmitted and received ~as shown in Fig. 10A pop-up object 1070 displayed in first layer, overlapping message display screen and message bubbles 1010, overlapping indicates different depths)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying, at the same time, of text information and a particular animation corresponding to graphical representations of user expressions, within a messaging application, where the text messages and graphical expressions are in different layers, as taught in Feghali, to further include one or more animations or images displayed in different layers, and displaying the layers at different depths, with the animation overlapping the messages, as taught in Hong, in order to allow for transmission of messages including various kinds of content, where different portions of the content may be sealed or encapsulated within a different depth than other content included in the message, without degrading the integrity of the text information and the animation or other contents when transmitted together. (See Hong [0003-0007])
Regarding Claim 24, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Hong further teaches wherein the predefined animation ([0122-0123], transmitting terminal 310 verifies whether the received input is the seal function selection input or the seal-related information input and in the case that the seal function selection input is received the transmitting terminal 310 may set a screen for selecting or inputting the display object to seal the message object and output the screen, in the case that the display object is selected or inputted, the transmitting terminal 310 may control the output of the screen to receive the ~both message text and seal display object predefined by transmitting device)) comprises multiple images ([0068], the display object (e.g., a first object) may include the text, image, icon, audio, or video as an object to seal the message object (e.g., a second object), similar to the display object (e.g., the first object), the message object (e.g., the second object) may include the text, image, icon, audio, or video as an object to be sealed), wherein the at least one second layer comprises multiple layers corresponding to different Z depths, and wherein each of the multiple images is displayed at a respective one of the multiple layers ([0068], in the case that the message is sealed through at least one seal state, a previous message object may be designated as the display object sealing a next message object, for example, a first message object (e.g., a second object) that is sealed first may be designated as a second display object sealing a second message object (e.g., a third object) that is to be sealed following the first message object (~multiple sealed objects/messages, where each object is shown as its own layer, covering/sealing the next layer below the displayed layer)).  
Regarding Claim 25, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Feghali further teaches selecting, by the second messaging application, the predefined animation ([0040], Fig. 3, step 302 graphical expression is identified as the graphical expression of the graphical expression mode to be performed on recipient computing device 103) based on the text content ([0055-0056], users can acquire a portfolio of different skills which can be displayed as graphical expressions to other users during the text messaging session (as discussed above) as static graphic images, text, or animations, application users preferably activate these skills to express emotional states to other users); and 

wherein the first messaging application determines the predefined animation based on the indication ([0045], Fig. 3, step 305, the application running on recipient computing system 103 uses the received expression command to locate and retrieve the specified graphical expression stored on recipient computing device 101). 
Regarding Claim 26, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 25 above. The combination, particularly Hong further teaches wherein the indication of the predefined animation comprises a layer identifier indicating a Z depth at which to display the predefined animation ([0068], in the case that the message is sealed through at least one seal state, a previous message object may be designated as the display object sealing a next message object, for example, a first message object (e.g., a second object) that is sealed first may be designated as a second display object sealing a second message object (e.g., a third object) that is to be sealed following the first message object (~multiple sealed objects/messages, where each object is shown as its own layer, covering/sealing the next layer below the displayed layer), [0122-0123], transmitting terminal ~both message text and seal display object predefined by transmitting device), [0125], when the seal function selection input is received while the message is generated as the sealed message, the transmitting terminal 310 may designate the content included in the sealed message as the message object and may set and output screen for selecting or inputting display object used to seal newly designated message object).  
Regarding Claim 27, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Hong further teaches wherein display of the predefined animation is offset by a preset time period relative to display of the text content ([0088-0089], the message processing module may allow the message confirmation time information, which includes at least one of a message confirmation start time or a message confirmation end time when the message is sealed, to be included in the message and may determine whether to output at least one of the first object or the second object included in the message based on the message confirmation time information, in the case that the message confirmation start time comes, the message processing module may control to output the second object regardless of whether the user input designated as the unseal input with respect to the first object is received, [0141-0142], Fig. 6, although the unseal input with respect to the display object is not input, the receiving terminal 350 may perform the operation 670 if the message confirmation start time comes (is included), in the operation 670, in the case that the message is the sealed message, the receiving terminal 350 may output the message object sealed by the display object, the receiving terminal 350 may output the message object to the center of the area in which the display object is output after finishing the output of the display object, [0168-0169], Fig. 10A, receiving terminal 330 may output a display object 1030 included in the sealed message when the sealed message is received, receiving terminal 350 may control the display object 1030 to output the ~or in response to confirmation time, as discussed in 0141-0142)). 
Regarding Claim 28, Feghali teaches a device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor ([0031], Fig. 2, [0068]), cause the at least one processor (Figs. 3-4) to: receive, by a first messaging application running on the device, a message from a second messaging application running on another device, the first messaging application and the second messaging application configured to communicate electronic messages through one or more messaging servers, the message comprising text content ([0033], Fig. 1, during text messaging session of the system and method described herein, the application for graphical expression is running on sender computing device 101 and a separate copy of the application is running on recipient computing device 103, graphical expression application is a text messaging communication application capable of sending and receiving graphical expressions, [0030], Fig. 1, sender computing device 101 and recipient computing device 103 are also connected through network 102 to a server computing device 104,  [0042-0044], Fig. 4, during Fig. 3, step 304, recipient computing system 103 receives the expression command across network 102 from sender computing system 101); 
determine, by the first messaging application, a predefined animation to display with the message ([0045], Fig. 3, step 305, the application running on recipient computing system 103 uses the received expression command to locate and retrieve the specified graphical expression stored on recipient computing device 101) based on the text content ([0055-0056], users can acquire a portfolio of different skills which can be displayed as graphical expressions to other users during the text messaging session (as discussed above) as static graphic images, text, or animations, application users preferably activate these skills to express emotional states to other users); 
display the text content within a message bubble of the first messaging application ([0035], Fig. 1, as text messages are sent and received during the text messaging session, they are displayed in real-
wherein at least a portion of the predefined animation is displayed concurrently with the display of the text content within the message bubble ([0034-0037], Fig. 1, sender computing device 101 and recipient computing device 103 each have a display screen (sender display screen 101D and recipient display screen 103D, respectively) upon which text and/or graphical expression can be displayed during the messaging communication session, when the text messaging application is running, a sender avatar 105S is displayed on one side of sender display screen 101D (e.g., left side of the display screen), recipient avatar 105R is displayed on the other side of sender display screen 101D (e.g., right side of the display screen), both avatars 105S and 105R are preferably displayed on each device screen during the text messaging session), 
wherein the message bubble is in a first layer, and the animation is in at least one second layer ([0042], Fig. 4, during text messaging session 401, text messages are conveyed between sender computing device 101 and recipient computing device 103 in a text messaging communication layer 403 according to the text messaging protocol, graphical expression command identifiers are communicated during the same messaging session, but, in one embodiment, are transmitted asynchronously in a graphical expression layer 402 separate from the text messaging communication layer 403 using known messaging communication protocols).  
Feghali fails to teach wherein the predefined animation is displayed in at least one second layer having a different Z- depth than the first layer.
In the same field of endeavor, Hong teaches wherein the predefined animation is displayed in at least one second layer having a different Z- depth than the first layer ([0167-0169], Fig. 10A, receiving terminal 350 may output a transmission/reception message content 1010 as a message display screen ~as shown in Fig. 10A pop-up object 1070 displayed in first layer, overlapping message display screen and message bubbles 1010, overlapping indicates different depths)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying, at the same time, of text information and a particular animation corresponding to graphical representations of user expressions, within a messaging application, where the text messages and graphical expressions are in different layers, as taught in Feghali, to further include displaying the layers at different depths, with the animation overlapping the messages, as taught in Hong, in order to allow for transmission of messages including various kinds of content, where different portions of the content may be sealed or encapsulated within a different depth than other content included in the message, without degrading the integrity of the text information and the animation or other contents of the message when transmitted together. (See Hong [0003-0007])
Regarding Claim 31, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 28 above. The combination, particularly Hong, further teaches wherein the predefined animation ([0122-0123], transmitting terminal 310 verifies whether the received input is the seal function selection input or the seal-related information input and in the case that the seal function selection input is received the transmitting terminal 310 may set a screen for selecting or inputting the display object to seal the message object and output the screen, in the case that the display object is selected or inputted, the transmitting terminal 310 may control the output of the screen to receive the ~both message text and seal display object predefined by transmitting device)) comprises multiple images ([0068], the display object (e.g., a first object) may include the text, image, icon, audio, or video as an object to seal the message object (e.g., a second object), similar to the display object (e.g., the first object), the message object (e.g., the second object) may include the text, image, icon, audio, or video as an object to be sealed), wherein the at least one second layer comprises multiple layers corresponding to different Z depths, and wherein each of the multiple images is displayed at a respective one of the multiple layers ([0068], in the case that the message is sealed through at least one seal state, a previous message object may be designated as the display object sealing a next message object, for example, a first message object (e.g., a second object) that is sealed first may be designated as a second display object sealing a second message object (e.g., a third object) that is to be sealed following the first message object (~multiple sealed objects/messages, where each object is shown as its own layer, covering/sealing the next layer below the displayed layer)).  
Regarding Claim 32, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 28 above. The combination, particularly Feghali further teaches wherein the second messaging application is configured to: select the predefined animation ([0040], Fig. 3, step 302 graphical expression is identified as the graphical expression of the graphical expression mode to be performed on recipient computing device 103) based on the text content ([0055-0056], users can acquire a portfolio of different skills which can be displayed as graphical expressions to other users during the text messaging session (as discussed above) as static graphic images, text, or animations, application users preferably activate these skills to express emotional states to other users); and 

wherein the first messaging application determines the predefined animation based on the indication ([0045], Fig. 3, step 305, the application running on recipient computing system 103 uses the received expression command to locate and retrieve the specified graphical expression stored on recipient computing device 101).
Regarding Claim 33, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 32 above. The combination, particularly Hong further teaches wherein the indication of the predefined animation comprises a layer identifier indicating a Z depth at which to display the predefined animation ([0068], in the case that the message is sealed through at least one seal state, a previous message object may be designated as the display object sealing a next message object, for example, a first message object (e.g., a second object) that is sealed first may be designated as a second display object sealing a second message object (e.g., a third object) that is to be sealed following the first message object (~multiple sealed objects/messages, where each object is shown as its own layer, covering/sealing the next layer below the displayed layer), [0122-0123], transmitting terminal ~both message text and seal display object predefined by transmitting device), [0125], when the seal function selection input is received while the message is generated as the sealed message, the transmitting terminal 310 may designate the content included in the sealed message as the message object and may set and output a screen for selecting or inputting display object used to seal newly designated message object).  
Regarding Claim 34, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 28 above. The combination, particularly Hong further teaches wherein display of the predefined animation offset by a preset time period relative to display of the text content ([0088-0089], the message processing module may allow the message confirmation time information, which includes at least one of a message confirmation start time or a message confirmation end time when the message is sealed, to be included in the message and may determine whether to output at least one of the first object or the second object included in the message based on the message confirmation time information, in the case that the message confirmation start time comes, the message processing module may control to output the second object regardless of whether the user input designated as the unseal input with respect to the first object is received, [0141-0142], Fig. 6, although the unseal input with respect to the display object is not input, the receiving terminal 350 may perform the operation 670 if the message confirmation start time comes (is included), in the operation 670, in the case that the message is the sealed message, the receiving terminal 350 may output the message object sealed by the display object, the receiving terminal 350 may output the message object to the center of the area in which the display object is output after finishing the output of the display object, [0168-0169], Fig. 10A, receiving terminal 330 may output a display object 1030 included in the sealed message when the sealed message is received, receiving terminal 350 may control the display object 1030 to output the ~or in response to confirmation time, as discussed in 0141-0142)).
Regarding Claim 35, Feghali teaches a computer program product comprising code stored in a non-transitory computer-readable storage medium ([0031], Fig. 2, [0068]), the code comprising: Page 4 of 11Application No.: 16/525,377Docket No.: 122202-6674 (P31912USC1) code to receive, by a first messaging application, a message from a second messaging application, the first messaging application and the second messaging application configured to communicate electronic messages through one or more messaging servers, the message comprising text content ([0033], Fig. 1, during text messaging session of the system and method described herein, the application for graphical expression is running on sender computing device 101 and a separate copy of the application is running on recipient computing device 103, graphical expression application is a text messaging communication application capable of sending and receiving graphical expressions, [0030], Fig. 1, sender computing device 101 and recipient computing device 103 are also connected through network 102 to a server computing device 104,  [0042-0044], Fig. 4, during Fig. 3, step 304, recipient computing system 103 receives the expression command across network 102 from sender computing system 101);

code to receive, by a first messaging application, a message from a second messaging application, the first messaging application and the second messaging application configured to communicate electronic messages through one or more messaging servers, the message comprising text content ([0033], Fig. 1, during text messaging session of the system and method described herein, the application for graphical expression is running on sender computing device 101 and a separate copy of the application is running on recipient computing device 103, graphical expression application is a text messaging communication application capable of sending and receiving graphical expressions, [0030], Fig. 1, sender computing device 101 and recipient computing device 103 are also connected through network 102 to a server computing device 104,  [0042-0044], Fig. 4, during Fig. 3, step 304, recipient computing system 103 receives the expression command across network 102 from sender computing system 101); 
code to determine, by the first messaging application, a predefined animation to display with the message ([0045], Fig. 3, step 305, the application running on recipient computing system 103 uses the received expression command to locate and retrieve the specified graphical expression stored on recipient computing device 101) based on the text content ([0055-0056], users can acquire a portfolio of different skills which can be displayed as graphical expressions to other users during the text messaging session (as discussed above) as static graphic images, text, or animations, application users preferably activate these skills to express emotional states to other users); and 
code to display the text content within a message bubble of the first messaging application ([0035], Fig. 1, as text messages are sent and received during the text messaging session, they are displayed in real-time on each device display screen); and code to display the predefined animation at least partly outside of the message bubble ([0046], Fig. 3, step 306, the application running on recipient computing system 103 executes the retrieved specified graphical expression which then appears on recipient display 103D), wherein at least a portion of the predefined animation is displayed concurrently with the display of the text content within the message bubble ([0034-0037], Fig. 1, sender computing device 101 and recipient computing device 103 each have a display screen (sender display screen 101D and recipient display screen 103D, respectively) upon which text and/or graphical expression can be displayed during the messaging communication session, when the text messaging application is running, a sender avatar 105S is displayed on one side of sender display screen 101D (e.g., left side of the display screen), recipient avatar 105R is displayed on the other side of sender display screen 101D (e.g., right 
wherein the message bubble is in a first layer, and the animation is in at least one second layer ([0042], Fig. 4, during text messaging session 401, text messages are conveyed between sender computing device 101 and recipient computing device 103 in a text messaging communication layer 403 according to the text messaging protocol, graphical expression command identifiers are communicated during the same messaging session, but, in one embodiment, are transmitted asynchronously in a graphical expression layer 402 separate from the text messaging communication layer 403 using known messaging communication protocols).  
Feghali fails to teach wherein the predefined animation is displayed in at least one second layer having a different Z- depth than the first layer.
In the same field of endeavor, Hong teaches wherein the predefined animation is displayed in at least one second layer having a different Z- depth than the first layer ([0167-0169], Fig. 10A, receiving terminal 350 may output a transmission/reception message content 1010 as a message display screen which may include message transmission/reception historical information transmitted and received between the transmitting terminal 310 and the receiving terminal 350, receiving terminal 330 may output a display object 1030 included in the sealed message when the sealed message is received, receiving terminal 350 may control the display object 1030 to output the sealed display object 1070 in response to the unseal input, receiving terminal 350 may output the message object 1070 as a pop-up object or may configure a new screen and output the message object 1070 in a screen changing method ~as shown in Fig. 10A pop-up object 1070 displayed in first layer, overlapping message display screen and message bubbles 1010, overlapping indicates different depths)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying, at the same time, of text information and a particular animation corresponding to graphical representations of user expressions, within a messaging application, where the text messages and graphical expressions are in different layers, as taught in Feghali, to further include displaying the layers at different depths, with the animation overlapping the messages, as taught in Hong, in order to allow for transmission of messages including various kinds of content, where different portions of the content may be sealed or encapsulated within a different depth than other content included in the message, without degrading the integrity of the text information and the animation or other contents of the message when transmitted together. (See Hong [0003-0007])
Regarding Claim 38, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 35 above. The combination, particularly Hong further teaches wherein the predefined animation ([0122-0123], transmitting terminal 310 verifies whether the received input is the seal function selection input or the seal-related information input and in the case that the seal function selection input is received the transmitting terminal 310 may set a screen for selecting or inputting the display object to seal the message object and output the screen, in the case that the display object is selected or inputted, the transmitting terminal 310 may control the output of the screen to receive the seal-related information from the user, the transmitting terminal 310 may set a screen for selecting or inputting the client information, the message confirmation time information, or the receiving terminal designation information in each seal stage and output the screen (~both message text and seal display object predefined by transmitting device)) comprises multiple images ([0068], the display object (e.g., a first object) may include the text, image, icon, audio, or video as an object to seal the message object ~multiple sealed objects/messages, where each object is shown as its own layer, covering/sealing the next layer below the displayed layer)).  
Regarding Claim 39, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 35 above. The combination, particularly Feghali, further teaches wherein the second messaging application is configured to: select the predefined animation ([0040], Fig. 3, step 302 graphical expression is identified as the graphical expression of the graphical expression mode to be performed on recipient computing device 103) based on the text content ([0055-0056], users can acquire a portfolio of different skills which can be displayed as graphical expressions to other users during the text messaging session (as discussed above) as static graphic images, text, or animations, application users preferably activate these skills to express emotional states to other users); and 
send, in response to the selecting, an indication of the predefined animation to the first messaging application in association with the message ([0041], step 303, once the graphical expression is determined, the application running on sender computing device 101 transmits an expression command that specifies that graphical expression from sender computing device 101 across network 102 to recipient computing device 103), the indication being separate from the message ([0042], Fig. 4, during text messaging session 401, text messages are conveyed between sender computing device 101 
wherein the first messaging application determines the predefined animation based on the indication ([0045], Fig. 3, step 305, the application running on recipient computing system 103 uses the received expression command to locate and retrieve the specified graphical expression stored on recipient computing device 101).
Regarding Claim 40, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 35 above. The combination, particularly Hong further teaches wherein the indication of the predefined animation comprises a layer identifier indicating a Z depth at which to display the predefined animation ([0068], in the case that the message is sealed through at least one seal state, a previous message object may be designated as the display object sealing a next message object, for example, a first message object (e.g., a second object) that is sealed first may be designated as a second display object sealing a second message object (e.g., a third object) that is to be sealed following the first message object (~multiple sealed objects/messages, where each object is shown as its own layer, covering/sealing the next layer below the displayed layer), [0122-0123], transmitting terminal 310 may set a screen for selecting or inputting the display object to seal the message object and output the screen, in the case that the display object is selected or inputted, the transmitting terminal 310 may control the output of the screen to receive the seal-related information from the user, (~both message text and seal display object predefined by transmitting device), [0125], when the seal function selection input is received while the message is generated as the sealed message, the transmitting terminal 310 
Regarding Claim 41, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 35 above. The combination, particularly Hong further teaches wherein display of the predefined animation is offset by a preset time period relative to display of the text content ([0088-0089], the message processing module may allow the message confirmation time information, which includes at least one of a message confirmation start time or a message confirmation end time when the message is sealed, to be included in the message and may determine whether to output at least one of the first object or the second object included in the message based on the message confirmation time information, in the case that the message confirmation start time comes, the message processing module may control to output the second object regardless of whether the user input designated as the unseal input with respect to the first object is received, [0141-0142], Fig. 6, although the unseal input with respect to the display object is not input, the receiving terminal 350 may perform the operation 670 if the message confirmation start time comes (is included), in the operation 670, in the case that the message is the sealed message, the receiving terminal 350 may output the message object sealed by the display object, the receiving terminal 350 may output the message object to the center of the area in which the display object is output after finishing the output of the display object, [0168-0169], Fig. 10A, receiving terminal 330 may output a display object 1030 included in the sealed message when the sealed message is received, receiving terminal 350 may control the display object 1030 to output the sealed display object 1070 in response to the unseal input (~or in response to confirmation time, as discussed in 0141-0142)).
Regarding Claim 42, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Hong further teaches wherein displaying the predefined animation at least partly outside of the message bubble comprises: overlaying ~as shown in Fig. 10A pop-up object 1070 displayed in first layer, overlapping message display screen and message bubbles 1010, overlapping indicates different depths), [0009], sealing the message with a first object designated such that at least a portion of a second object corresponding to the first content is not exposed, and transmitting the sealed message to an external electronic device, the second object is configured to be exposed when an unseal input with respect to the first object occurs).
Regarding Claim 43, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 42 above. The combination, particularly Hong further teaches wherein displaying the predefined animation at least partly outside of the message bubble further comprises: compositing the first layer and the at least one second layer based at least in part on an alpha value that indicates at least one of a transparency or an opaqueness to be used in the compositing ([0228], the transmitting terminal 310 may include emphasis effect information (e.g., effect causing a vibration during a designated time period or effect changing a color, background color, thickness, shape of boundary, or transparency of the display object) designated in accordance with the type of user input in the specific 
Regarding Claim 44, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 28 above. The combination, particularly Hong further teaches wherein the at least one processor is configured to display the predefined animation at least partly outside of the message bubble by: overlaying the first layer over the at least one second layer based at least in part on a Z- depth of the first layer and the different Z-depth of the at least one second layer ([0167-0169], Fig. 10A, receiving terminal 350 may output a transmission/reception message content 1010 as a message display screen which may include message transmission/reception historical information transmitted and received between the transmitting terminal 310 and the receiving terminal 350, receiving terminal 330 may output a display object 1030 included in the sealed message when the sealed message is received, receiving terminal 350 may control the display object 1030 to output the sealed display object 1070 in response to the unseal input, receiving terminal 350 may output the message object 1070 as a pop-up object or may configure a new screen and output the message object 1070 in a screen changing method (~as shown in Fig. 10A pop-up object 1070 displayed in first layer, overlapping message display screen and message bubbles 1010, overlapping indicates different depths), [0009], sealing the message with a first object designated such that at least a portion of a second object corresponding to the first content is not exposed, and transmitting the sealed message to an external electronic device, the second object is configured to be exposed when an unseal input with respect to the first object occurs).
Regarding Claim 45, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 44 above. The combination, particularly Hong further teaches wherein displaying 
Regarding Claim 46, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 35 above. The combination, particularly Hong further teaches wherein the code to display the predefined animation at least partly outside of the message bubble comprises: code to overlay the first layer over the at least one second layer based at least in part on a Z-depth of the first layer and the different Z-depth of the at least one second layer ([0167-0169], Fig. 10A, receiving terminal 350 may output a transmission/reception message content 1010 as a message display screen which may include message transmission/reception historical information transmitted and received between the transmitting terminal 310 and the receiving terminal 350, receiving terminal 330 may output a display object 1030 included in the sealed message when the sealed message is received, receiving terminal 350 may control the display object 1030 to output the sealed display object 1070 in response to the unseal input, receiving terminal 350 may output the message object 1070 as a pop-up object or may configure a new screen and output the message object 1070 in a screen changing method (~as shown in Fig. 10A pop-up object 1070 displayed in first layer, overlapping message display screen and message bubbles 1010, overlapping indicates different depths), [0009], sealing the message with a first 
Regarding Claim 47, Feghali, as modified by Hong, teaches all aspects of the claimed invention as disclosed in Claim 46 above. The combination, particularly Hong further teaches wherein displaying the predefined animation at least partly outside of the message bubble further comprises: compositing the first layer and the at least one second layer based at least in part on an alpha value that indicates at least one of a transparency or an opaqueness to be used in the compositing ([0228], the transmitting terminal 310 may include emphasis effect information (e.g., effect causing a vibration during a designated time period or effect changing a color, background color, thickness, shape of boundary, or transparency of the display object) designated in accordance with the type of user input in the specific signal with the identification information of the corresponding sealed message and may transmit the specific signal to the receiving terminal 350).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641